  Case 17-13865         Doc 36     Filed 10/09/18 Entered 10/09/18 09:35:50              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-13865
         ERICA ORTIZ
         PIERRE L PAYTON
                  Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/02/2017.

         2) The plan was confirmed on 06/28/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/21/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/05/2018.

         6) Number of months from filing to last payment: 10.

         7) Number of months case was pending: 17.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-13865        Doc 36       Filed 10/09/18 Entered 10/09/18 09:35:50                     Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $6,900.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                     $6,900.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $1,425.12
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $327.20
    Other                                                                     $1.52
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $1,753.84

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
AFNI INC                         Unsecured         309.00           NA              NA            0.00       0.00
AFNI INC                         Unsecured         272.00           NA              NA            0.00       0.00
Armor Systems Co.                Unsecured         448.00           NA              NA            0.00       0.00
CAINE & WEINER                   Unsecured         117.00           NA              NA            0.00       0.00
CCI                              Unsecured         415.00           NA              NA            0.00       0.00
CHICAGO FINANCE CAR CENTER       Unsecured      4,535.00            NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         900.00      2,131.42        2,131.42           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         450.00           NA              NA            0.00       0.00
DIRECTV LLC                      Unsecured         900.00        614.97          614.97           0.00       0.00
ENHANCED RECOVERY CO L           Unsecured         823.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE               Unsecured            NA            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured      1,567.00       1,397.98        1,397.98           0.00       0.00
INTERNAL REVENUE SERVICE         Priority             NA       2,251.22        2,251.22           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         339.00        339.77          339.77           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured      1,287.00       1,287.40        1,287.40           0.00       0.00
LVNV FUNDING                     Unsecured         372.00        407.32          407.32           0.00       0.00
MERCHANTS CREDIT GUIDE           Unsecured         214.00           NA              NA            0.00       0.00
MERCHANTS CREDIT GUIDE           Unsecured         116.00           NA              NA            0.00       0.00
MERCHANTS CREDIT GUIDE           Unsecured          64.00           NA              NA            0.00       0.00
MERCHANTS CREDIT GUIDE           Unsecured          64.00           NA              NA            0.00       0.00
MERCHANTS CREDIT GUIDE           Unsecured          64.00           NA              NA            0.00       0.00
QUANTUM3 GROUP LLC               Unsecured         209.00        249.72          249.72           0.00       0.00
RESURGENCE CAPITAL LLC           Unsecured      7,818.63            NA              NA            0.00       0.00
SKOPOS FINANCIAL LLC             Unsecured      8,172.00            NA              NA            0.00       0.00
SKOPOS FINANCIAL LLC             Secured       12,350.00     20,535.67        20,535.67      3,199.30     926.25
Stellar Recovery Inc             Unsecured         624.00           NA              NA            0.00       0.00
Stellar Recovery Inc             Unsecured         389.00           NA              NA            0.00       0.00
T-MOBILE/T-MOBILE USA INC        Unsecured      2,174.00       2,173.72        2,173.72           0.00       0.00
TOTAL FINANCE AC LLC             Secured        5,850.00     16,272.00        16,272.00        510.66     509.95
TOTAL FINANCE AC LLC             Unsecured     10,422.00            NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-13865         Doc 36      Filed 10/09/18 Entered 10/09/18 09:35:50                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $36,807.67          $3,709.96         $1,436.20
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $36,807.67          $3,709.96         $1,436.20

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                $0.00            $0.00
        Domestic Support Ongoing                              $0.00                $0.00            $0.00
        All Other Priority                                $2,251.22                $0.00            $0.00
 TOTAL PRIORITY:                                          $2,251.22                $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $8,602.30                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $1,753.84
         Disbursements to Creditors                             $5,146.16

TOTAL DISBURSEMENTS :                                                                        $6,900.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/09/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
